DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, all the claims pending in the application, are rejected. 

Information Disclosure Statement
The information disclosure statement filed 18 September 2019 (hereinafter “the IDS”) fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The IDS has been placed in the application file, but none of the foreign patent documents have been considered (except EP 1629415 which includes an English translation).

Claim Objections
Claims 4 and 19 are objected to because of the following informalities: Each of claims 4 and 19 recites “the a respective second image” which should be amended to cancel the term “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0072185 to Dunlap et al. (hereinafter “Dunlap”) in view of “On Designing Practical Long Range Near Infrared-based Face Recognition Systems” by Bourlai et al. (hereinafter “Bourlai”).
As to independent claim 1, Dunlap discloses a system, comprising: at least one computing device; and at least one application executable on the at least one computing device, wherein, when executed, the at least one application causes the at least one computing device to at least (Abstract and [0058] discloses that Dunlap is directed to a processor which implements a computer program for performing a disclosed algorithm for facial recognition): obtain a first image of an individual from a client device (Fig. 6 and [0072-0074] disclose inputting a test face sample; [0133-0139] discloses that the biometric authentication may occur in a remote environment; Figs. 12-13); generate a reduced set of facial features based at least in part on an initial set of facial features (Fig. 6 shows that LBP and LTP features are extracted from the test face; [0066] discloses that such LBP and LTP features provide a full description of face information, and a classifier selects key features used for distinguishing the test face); compare the reduced set of facial features of the image with individual reduced sets of facial features associated with a plurality of second images within a database; identify the individual within the first image based at least in part on the comparison ([0074] discloses comparing the key features selected by the classifier with ; and transmit data encoding an identification of the individual to the client ([0133-0139] discloses that the biometric authentication may occur in a remote environment in which a user at a remote device is authenticated and the authentication is encrypted; Figs. 12-13). 
Although Dunlap discloses that the images in the face database are categorized by posture and expression (See at least [0075]), Dunlap does not expressly disclose that the application causes the computing device to determine an image category for the first image based at least in part on a mobile device type, whether the image is captured indoors or outdoors, and a standoff distance or that the generation of the reduced set of facial features is based on a plurality of parameters that are based at least in part on the image category. 
	Bourlai, like Dunlap, is directed to face recognition using a database that is categorized according to image capture parameters (Abstract). In particular, Bourlai discloses that images are categorized by camera/sensor type (Visible images captured using a digital SLR camera vs. NIR images captured using an NIR mid-range imaging system), whether the image was captured indoors or outdoors, and the distance of the subject from the imaging sensor (See Section 3.2 and Table 2). Bourlai discloses that the feature descriptors used for comparing a test image with database images are determined according to different scenarios depending on the identified categories of the images being compared (Sections 3.3 and 4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dunlap to determine an image category for the test image based on camera/sensor type, whether the image was captured indoors or outdoors, and standoff distance, and to select the combination of features for comparison based thereon, as 
As to claim 3, the proposed combination of Dunlap and Bourlai further teaches that identification of the individual occurs in less than .1 seconds ([0010] of Dunlap discloses real-time identity verification). 
As to claim 4, the proposed combination of Dunlap and Bourlai further teaches that, when executed, the at least one application further causes the at least one computing device to at least generate the database, the database being generated by: receiving the plurality of second images from at least one other computing device ([0065-0071] of Dunlap discloses receiving 1000 face images for creating the database); for individual second images of the plurality of second images: identifying an image category based at least in part on at least one of a mobile device type associated with the a respective second image, whether the respective second image is captured indoors or outdoors, and a standoff distance ([0065-0071] of Dunlap discloses that the face samples are categorized according to posture and expression; similarly, Section 3.2 and Table 2 of Bourlai discloses that database images are categorized by camera/sensor type (Visible images captured using a digital SLR camera vs. NIR images captured using an NIR mid-range imaging system), whether the image was captured indoors or outdoors, and the distance of the subject from the imaging sensor); determining a first set of second image facial features; determining a second set of second image facial features based at least in part on the image category ([0066] of Dunlap discloses determining LBP and LTP features for the database images which provide a full description of face ; and storing the plurality of second images in a data store, the plurality of second images being classified according to the first set of second image facial features and the second set of second image facial features ([0064-0071] of Dunlap discloses storing the face samples and the selected key features; similarly, Section 3.2 and Table 2 of Bourlai discloses that database images are categorized by camera/sensor type (Visible images captured using a digital SLR camera vs. NIR images captured using an NIR mid-range imaging system), whether the image was captured indoors or outdoors, and the distance of the subject from the imaging sensor; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1). 
As to claim 5, the proposed combination of Dunlap and Bourlai further teaches that, when executed, the at least one application further causes the at least one computing device to at least detect a face within the first image ([0095] of Dunlap discloses a face detection module). 
As to claim 6, the proposed combination of Dunlap and Bourlai further teaches that , when executed, the at least one application further causes the at least one computing device to at least classify the standoff distance as a close distance or a far distance (Sections 5 and 6 of Bourlai discloses that standoff distances ranging from 30m-120m are considered long-range, while <30m are considered short range). 
As to claim 7, the proposed combination of Dunlap and Bourlai further teaches that, when executed, the at least one application further causes the at least one computing device to at least extract the initial set of facial features from the first image (Fig. 6 of Dunlap shows extracting LBP and LTP features from the test face sample). 
As to claim 8, the proposed combination of Dunlap and Bourlai further teaches that the first image is encoded, and when executed, the at least one application further causes the at least one computing device to at least decode the first image in response to obtaining the first image from the client ([0133-0139] of Dunlap discloses that the biometric authentication may occur in a remote environment in which a user at a remote device is authenticated and the authentication is encrypted on one end and decrypted on the other; Figs. 12-13). 

As to independent claim 9, Dunlap discloses a system, comprising: a first computing device; and at least one application executable on the first computing device, wherein, when executed, the at least one application causes the first computing device to at least (Abstract and [0058] discloses that Dunlap is directed to a processor which implements a computer program for performing a disclosed algorithm for facial recognition): capture an image of an individual; transmit the image to a second computing device, the second computing device being configured to identify the individual in the image based at least in part on a database of images categorized; receive an identification of the individual from the second computing device (Fig. 6 and [0072-0074] disclose inputting a test face sample; [0133-0139] and Figs. 1, 12-13 disclose that the biometric authentication may occur in a remote environment in which the image is transmitted via a network for authentication; [0074] discloses comparing the key features selected by the classifier with corresponding features of each human face sample in the database to determine whether they belong to the same person; [0068] discloses that the database is categorized according to posture and expression; [0133-0139] ; render a user interface including the identification for display via the first computing device ([0060] discloses a display which displays the result of the authentication). 
Although Dunlap discloses that the images in the face database are categorized by posture and expression (See at least [0075]), Dunlap does not expressly disclose that the categorization of the database is performed according to mobile device type, a lighting type, and a standoff distance. 
	Bourlai, like Dunlap, is directed to face recognition using a database that is categorized according to image capture parameters (Abstract). In particular, Bourlai discloses that images are categorized by camera/sensor type (Visible images captured using a digital SLR camera vs. NIR images captured using an NIR mid-range imaging system), whether the image was captured in daylight or at night, whether the image was captured indoors or outdoors, and the distance of the subject from the imaging sensor (See Section 3.2 and Table 2). Bourlai discloses that the feature descriptors used for comparing a test image with database images are determined according to different scenarios depending on the identified categories of the images being compared (Sections 3.3 and 4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dunlap to determine an image category for the test image based on camera/sensor type, whether the image was captured in daylight or at night, whether the image was captured indoors or outdoors, and standoff distance, as taught by Bourlai, to arrive at the claimed invention discussed above. Such a modification is the result of combining 
As to claim 10, the proposed combination of Dunlap and Bourlai further teaches that an image category of the image is determined according to at least the mobile device type, the lighting type, and the standoff distance associated with the image (Section 3.2 and Table 2 of Bourlai discloses that images are categorized by camera/sensor type (Visible images captured using a digital SLR camera vs. NIR images captured using an NIR mid-range imaging system), whether the image was captured in daylight or at night, whether the image was captured indoors or outdoors, and the distance of the subject from the imaging sensor). 
As to claim 11, the proposed combination of Dunlap and Bourlai further teaches that the identification is based at least in part on a comparison of facial features of the image according to the image category with a reduced set of facial features of images within the database of images (Fig. 6 of Dunlap shows that LBP and LTP features are extracted from the test face; [0066] of Dunlap discloses that such LBP and LTP features provide a full description of face information, and a classifier selects key features used for distinguishing the test face; [0074] of Dunlap discloses comparing the key features selected by the classifier with corresponding features of each human face sample in the database to determine whether they belong to the same person). 
As to claim 12, the proposed combination of Dunlap and Bourlai further teaches that, when executed, the at least one application causes the first computing device to at least encode the image
As to claim 13, the proposed combination of Dunlap and Bourlai further teaches that the identification is made in less than .1 seconds ([0010] of Dunlap discloses real-time identity verification).

 As to independent claim 14, Dunlap discloses a method, comprising: obtaining, via at least one computing device, a first image of a subject (Fig. 6 and [0072-0074] disclose inputting a test face sample; [0133-0139] discloses that the biometric authentication may occur in a remote environment; Figs. 12-13); determining, via the at least one computing device, an initial set of facial features of a face detected within the first image; generating, via the at least one computing device, a reduced set of facial features based at least in part on the initial set of facial features (Fig. 6 shows that LBP and LTP features are extracted from the test face; [0066] discloses that such LBP and LTP features provide a full description of face information, and a classifier selects key features used for distinguishing the test face); comparing, via the at least one computing device, the reduced set of facial features with a plurality of second images in a database; and identifying, via the at least one computing device, the subject based at least in part on the comparison ([0074] discloses comparing the key features selected by the classifier with corresponding features of each human face sample in the database to determine whether they belong to the same person). 
Dunlap does not expressly disclose determining, via the at least one computing device, an image category associated with the first image or that the reduced set of features is based on the image category. 
	Bourlai, like Dunlap, is directed to face recognition using a database that is categorized according to image capture parameters (Abstract). In particular, Bourlai discloses that images are 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dunlap to determine an image category for the test image based on camera/sensor type, whether the image was captured indoors or outdoors, and standoff distance, and to select the combination of features for comparison based thereon, as taught by Bourlai, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to maximize feature matching accuracy. 
As to claim 15, the proposed combination of Dunlap and Bourlai further teaches that the first image of the subject is captured by a camera on a client device, and wherein obtaining the image comprises receiving the first image from the client device (Fig. 1 of Dunlap shows sensor 104 for capturing the image which is sent to an authentication device via network 116; see [0133-0139]). 
As to claim 16, the proposed combination of Dunlap and Bourlai further teaches that the image category is based at least in part on a device type, whether the first image is captured indoors or outdoors, and a standoff distance (Section 3.2 and Table 2 of Bourlai discloses that images are categorized by camera/sensor type (Visible images captured using a digital SLR 
As to claim 17, the proposed combination of Dunlap and Bourlai further teaches that the standoff distance is classified as a far distance or a near distance (Sections 5 and 6 of Bourlai discloses that standoff distances ranging from 30m-120m are considered long-range, while <30m are considered short range).
As to claim 18, the proposed combination of Dunlap and Bourlai further teaches that the device type corresponds to a type of device used to capture the image (Section 3.2 and Table 2 of Bourlai discloses that images are categorized by camera/sensor type (Visible images captured using a digital SLR camera vs. NIR images captured using an NIR mid-range imaging system). 
As to claim 19, the proposed combination of Dunlap and Bourlai further teaches that the image comprise a first image further comprising generating the database by: receiving the plurality of second images from at least one other computing device ([0065-0071] of Dunlap discloses receiving 1000 face images for creating the database); for individual second images of the plurality of second images: identifying a respective image category based at least in part on at least one of a device type associated with the a respective second image, whether the respective second image is captured indoors or outdoors, and a standoff distance ([0065-0071] of Dunlap discloses that the face samples are categorized according to posture and expression; similarly, Section 3.2 and Table 2 of Bourlai discloses that database images are categorized by camera/sensor type (Visible images captured using a digital SLR camera vs. NIR images captured using an NIR mid-range imaging system), whether the image was captured indoors or outdoors, and the distance of the subject from the imaging sensor); determining a first set of second image facial features; determining a second set of second image facial features based at least in part on the image category ([0066] of Dunlap discloses determining LBP and LTP features for the database images which provide a full description of face information, and a classifier selects key features among the LBP and LTP features; similarly, Sections 3.3 and 4 of Bourlai disclose determining Gabor, HOG, and LBP features of the images and determining the optimal combination of such features according to the image category); and storing the plurality of second images in the database, the plurality of second images being classified according to the first set of second image facial features and the second set of second image facial features ([0064-0071] of Dunlap discloses storing the face samples and the selected key features; similarly, Section 3.2 and Table 2 of Bourlai discloses that database images are categorized by camera/sensor type (Visible images captured using a digital SLR camera vs. NIR images captured using an NIR mid-range imaging system), whether the image was captured indoors or outdoors, and the distance of the subject from the imaging sensor; the reasons for combining the references are analogous to those discussed above in conjunction with claim 14).

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap in view of Bourlai and further in view of “Labeled Faces in the Wild: A Database for Studying Face Recognition in Unconstrained Environments” to Huang et al. (hereinafter “Huang”).
As to claim 2, the proposed combination of Dunlap and Bourlai does not expressly disclose that the database comprises at least one of a CASIA face database or a Labeled Faces in the Wild (LFW) face database. However, Huang discloses that the Leveled Faces in the Wild Database was a common one for facial recognition before the effective filing date of the 

Claim 20 recites features nearly identical to those discussed above in conjunction with claim 2. Accordingly, claim 20 is rejected for reasons analogous to those discussed above in conjunction with claim 2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN M CONNER/Primary Examiner, Art Unit 2663